Exhibit 10.5

SYCAMORE NETWORKS, INC.

1999 STOCK INCENTIVE PLAN, AS AMENDED

1. Purpose. This 1999 Stock Incentive Plan, as amended from time to time
pursuant to Section 22 hereof (the “Plan”), is intended to provide incentives:
(a) to the officers and other employees of Sycamore Networks, Inc. (the
“Company”), and of any present or future parent or subsidiary of the Company
(collectively, “Related Corporations”), by providing them with opportunities to
purchase stock in the Company pursuant to options granted hereunder which
qualify as “incentive stock options” under Section 422(b) of the Internal
Revenue Code of 1986, as amended (the “Code”) (“ISO” or “ISOs”); (b) to
directors, officers, employees and consultants of the Company and Related
Corporations by providing them with opportunities to purchase stock in the
Company pursuant to options granted hereunder which do not qualify as ISOs
(“Non-Qualified Option” or “Non-Qualified Options”); (c) to directors, officers,
employees and consultants of the Company and Related Corporations by providing
them with awards of stock in the Company (“Awards”); and (d) to directors,
officers, employees and consultants of the Company and Related Corporations by
providing them with opportunities to make direct purchases of stock in the
Company (“Purchases”). Both ISOs and Non-Qualified Options are referred to
hereafter individually as an “Option” and collectively as “Options.” Options,
Awards and authorizations to make Purchases are referred to hereafter
collectively as “Stock Rights.” As used herein, the terms “parent” and
“subsidiary” mean “parent corporation” and “subsidiary corporation,”
respectively, as those terms are defined in Section 424 of the Code.

This Plan will become effective on the day before the date of the Company’s
initial public offering (the “Effective Date”), provided that amendments to this
Plan will become effective in accordance with Section 22.

2. Administration of the Plan.

A. Board or Committee Administration. The Plan will be administered by a
committee or committees appointed by the Board of Directors of the Company (the
“Board”) and consisting of two or more members of the Board. The Board may
delegate responsibility for administration of the Plan with respect to
designated Stock Right recipients to different committees, subject to such
limitations as the Board deems appropriate. Members of a committee will serve
for such term as the Board may determine, and may be removed by the Board at any
time. The term “Committee,” when used in this Plan, refers to the committee that
has been delegated authority with respect to a matter. In determining the
composition of any committee or subcommittee, the Board or committee, as the
case may be, shall consider the desirability of compliance with the
compositional requirements of (i) Rule 16(b)-3 of the Securities and Exchange
Commission with respect to Stock Rights grantees who are subject to the trading
restrictions of Section 16(b) of the Securities and Exchange Act of 1934 (the
“1934 Act”) with respect to securities of the Company and (ii) Section 162(m) of
the Code, but shall not be bound by such compliance.

 

1



--------------------------------------------------------------------------------

B. Committee Actions. Any Committee has full authority to administer the Plan
within the scope of its delegated responsibilities, including authority to
interpret and construe any relevant provision of the Plan, to adopt rules and
regulations that it deems necessary, to determine which individuals are eligible
to participate and/or receive Stock Rights under the Plan, to determine the
amount and/or number of shares subject to such Stock Right, and to determine the
terms of such Stock Right made under the Plan (which terms need not be
identical). Decisions of a Committee made within the discretion delegated to it
by the Board are final and binding on all persons.

C. Delegation to Executive Officers. To the extent permitted by applicable law,
the Board may delegate to one or more executive officers of the Company the
power to grant Stock Rights and exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the maximum number of
shares subject to Stock Rights and the maximum number of shares for any one
participant to be made by such executive officers.

3. Eligible Employees and Others. ISOs may be granted to any employee of the
Company or any Related Corporation. Those officers and directors of the Company
who are not employees may not be granted ISOs under the Plan. Non-Qualified
Options, Awards and authorizations to make Purchases may be granted to any
employee, officer or director (whether or not also an employee) or consultant of
the Company or any Related Corporation. The Committee may take into
consideration a recipient’s individual circumstances in determining whether to
grant an ISO, a Non-Qualified Option, an Award or an authorization to make a
Purchase. The granting of any Stock Right to any individual will neither entitle
that individual to, nor disqualify him from, participation in any other grant of
Stock Rights. Neither the Company nor any Related Corporation shall have any
liability to an individual granted an Option hereunder (an “Optionee”), or to
any other party, if an Option (or any part thereof) which is intended to be an
ISO is not an ISO.

4. Stock. The stock subject to Stock Rights will be authorized but unissued
shares of Common Stock of the Company, par value $.001 per share (the “Common
Stock”), or shares of Common Stock reacquired by the Company in any manner.
Subject to adjustment as provided in Paragraph 21 and further increase as
provided below, the aggregate number of shares which may be issued pursuant to
the Plan is equal to (a) the number of shares of Common Stock remaining for
issuance on the Effective Date under the Company’s 1998 Incentive Stock Plan
(the “Predecessor Plan”), plus (b) 25,000,000 shares of Common Stock, plus
(c) an annual increase on the first day of each fiscal year of the Company equal
to the lesser of (i) 18,000,000 shares; (ii) 5% of the Company’s outstanding
shares on that date; or (iii) a lesser amount determined by the Board. If any
Stock Right granted under the Plan (including outstanding Stock Rights granted
under the Predecessor Plan) expires or terminates for any reason without having
been exercised in full or ceases for any reason to be exercisable in whole or in
part, the unpurchased shares subject to such Stock Right will again be available
for grants of Stock Rights under the Plan. No employee of the Company or any
Related Corporation may be granted in any calendar year Stock Rights with
respect to more than 1,500,000 shares of Common Stock, in the aggregate. The
number of shares which may be issued hereunder shall be set forth under “Plan
History.”

5. Granting of Stock Rights. Stock Rights may be granted under the Plan at any
time after the Effective Date and before the tenth anniversary of the Effective
Date, except that ISOs must be granted within ten (10) years from the date the
Plan is adopted by the Board or the date the Plan is approved by the Company’s
stockholders, whichever is earlier. The date of grant of a Stock Right under the
Plan will be the date specified by the Committee at the time it grants the Stock
Right. The Committee may, with the consent

 

2



--------------------------------------------------------------------------------

of the Optionee, convert an ISO granted under the Plan to a Non-Qualified Option
pursuant to paragraph 21; provided, however, that the Optionee’s consent to such
action shall not be required if the Committee determines that the action, taking
into account any related action, will not materially and adversely affect the
Optionee. Unless otherwise specified by the Committee in connection with a
particular grant, Options granted under the Plan are intended to qualify as
performance-based under Section 162(m) of the Code and the regulations
thereunder.

6. Terms of Stock Rights. Stock Rights will be evidenced by instruments (which
need not be identical) in such forms as the Committee may from time to time
approve. Such instruments must conform to or incorporate by reference the terms
set forth in paragraphs 7 through 22 hereof and may contain such other
provisions as the Committee deems advisable which are not inconsistent with the
Plan. In granting any Non-Qualified Option, the Committee may specify that such
Non-Qualified Option is subject to the restrictions set forth herein with
respect to ISOs, or to such other termination and cancellation provisions as the
Committee may determine.

7. Option Price. The exercise price per share will be fixed by the Committee,
provided, however, that in no event will the exercise price per share in the
case of an ISO or an Option intended to qualify as performance-based
compensation under Section 162(m) of the Code be less than one hundred percent
(100%) of the fair market value per share of Common Stock on the Option grant
date. In the case of an ISO to be granted to an employee owning stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Related Corporation, the price per share specified
in the agreement relating to such ISO shall not be less than one hundred ten
percent (110%) of the fair market value per share of Common Stock on the date of
grant.

8. Dollar Limitation on ISOs. For so long as the Code provides, to the extent
that the aggregate fair market value (determined as of the respective date or
dates of grant) of the shares with respect to which Options that would otherwise
be ISOs are exercisable for the first time by any individual during any calendar
year under the Plan (or any other plan of the Company or any Related
Corporation) exceeds the sum of One Hundred Thousand Dollars ($100,000) (or a
greater amount permitted under the Code), whether by reason of acceleration or
otherwise, those Options will not be treated as ISOs. In making this
determination, Options will be taken into account in the order in which they
were granted.

9. Determination of Fair Market Value. The Fair Market Value of the Company’s
Common Stock shall be determined as follows: (i) if the Company’s Common Stock
is listed on any established stock exchange or a national market system,
including without limitation The Nasdaq Global Market or The Nasdaq Capital
Market of The Nasdaq Stock Market, its Fair Market Value shall be the closing
sales price of such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system for the date the Option is granted; (ii) if
the Company’s Common Stock is regularly quoted by an established quotation
service for over-the-counter securities but selling prices are not reported, its
Fair Market Value shall be the closing bid price (or average of bid prices) as
quoted on such service for the date the Option is granted; (iii) if the Common
Stock is not publicly traded at the time an Option is granted under the Plan,
its Fair Market Value shall be the fair value of the Common Stock as determined
by the Committee after taking into consideration all factors which it deems
appropriate, including, without limitation, recent sale and offer prices of the
Common Stock in private transactions negotiated at arm’s length.

 

3



--------------------------------------------------------------------------------

10. Option Duration. Subject to earlier termination as provided in paragraph 19,
each Option will expire on the date specified by the Committee, but not more
than (i) ten years from the date of grant in the case of Non-Qualified Options,
(ii) ten years from the date of grant in the case of ISOs generally and
(iii) five years from the date of grant in the case of ISOs granted to an
employee owning stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Related
Corporation. Subject to earlier termination as provided in paragraph 19, the
term of each ISO will be the term set forth in the original instrument granting
such ISO, except with respect to any part of such ISO that is converted into a
Non-Qualified Option pursuant to paragraph 21.

11. Exercise of Option. Subject to the provisions of paragraphs 12 through 21,
each Option granted under the Plan will be exercisable as follows:

A. Right to Exercise. The Option will either be fully exercisable on the date of
grant, subject to such restrictions or repurchase rights as defined below in
paragraph 15, or will become exercisable thereafter in such installments as the
Committee may specify.

B. Partial Exercise. Each Option or installment may be exercised at any time or
from time to time, in whole or in part, for up to the total number of shares
with respect to which it is then exercisable.

12. Restricted Stock.

(a) Grants. The Committee may grant Stock Rights entitling recipients to acquire
shares of Common Stock, subject to the right of the Company to repurchase all or
part of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Committee in the applicable Stock
Rights agreement are not satisfied prior to the end of the applicable
restriction period or periods established by the Committee for such Stock Rights
(each, a “Restricted Stock Award”).

(b) Terms and Conditions. The Committee shall determine the terms and conditions
of any such Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any. Each Restricted Stock Award granted
pursuant to the Plan shall be subject to forfeiture if, in the discretion of the
Committee, the recipient of such award has not, within a reasonable period of
time following the grant of such award, executed any instrument required by the
Committee to be executed in connection with such award. Any stock certificates
issued in respect of a Restricted Stock Award shall be registered in the name of
the recipient and, unless otherwise determined by the Committee, deposited by
the recipient, together with a stock power endorsed in blank, with the Company
(or its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the recipient or if the recipient has died, to the
beneficiary designated, in a manner determined by the Committee, by the
recipient to receive amounts due or exercise rights of the recipient in the
event of the recipient’s death (the “Designated Beneficiary”). In the absence of
an effective designation by a recipient, Designated Beneficiary shall mean the
recipient’s estate.

13. Other Stock-Based Awards. The Committee shall have the right to grant other
Stock Rights based upon the Common Stock having such terms and conditions as the
Committee may determine, including the grant of shares based upon certain
conditions, the grant of securities convertible into Common Stock and the grant
of stock appreciation rights.

 

4



--------------------------------------------------------------------------------

14. Means of Exercising Stock Rights. A Stock Right (or any part or installment
thereof) shall be exercised by giving written notice to the Company at its
principal office address. Such written notice shall be signed by the holder and
shall be delivered in person or by certified or registered mail, return receipt
requested, to the Chief Financial Officer of the Company, or other authorized
representative of the Related Corporation, prior to the termination of the Stock
Right as set forth in this Plan, accompanied by full payment of the exercise
price for the number of shares being purchased (a) in United States dollars in
cash or by check, (b) at the discretion of the Committee, through delivery of
mature shares (i.e. held for six months or more) of Common Stock having a fair
market value equal as of the date of the exercise to the cash exercise price of
the Stock Right, (c) at the discretion of the Committee, by delivery of a
promissory note, the terms of which (including the interest rate and the terms
of repayment) shall be established by the Committee, (d) at the discretion of
the Committee, by delivery of notice in such form as the Company may designate
together with irrevocable instructions to a broker to promptly deliver to the
Company the amount of sale or loan proceeds to pay the exercise price or (e) at
the discretion of the Committee, by any combination of (a), (b), (c) or
(d) above. If the Committee exercises its discretion to permit payment of the
exercise price of an ISO by means of the methods set forth in clauses (b), (c),
(d) or (e) of the preceding sentence, such discretion shall be exercised in
writing at the time of the grant of the ISO in question. The holder of a Stock
Right shall not have the rights of a stockholder with respect to the shares
covered by such Stock Right until the date of issuance of such shares. Except as
expressly provided in paragraph 21 with respect to changes in capitalization and
stock dividends, no adjustment will be made for dividends or similar rights for
which the record date is before the date such stock certificate is issued.

A. Withholding. At the time the Stock Right is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the holder shall make
adequate provision for foreign, federal and state tax withholding obligations of
the Company, if any, at the minimum statutory withholding rate which arises in
connection with the Stock Right, including, without limitation, obligations
arising upon (i) the exercise, in whole or in part, of the Stock Right, (ii) the
transfer, in whole or in part, of any shares acquired on exercise of the Stock
Right, (iii) the operation of any law or regulation providing for the imputation
of interest, or (iv) the lapsing of any restriction or making of any election
with respect to any shares acquired on exercise of the Stock Right. Except as
the Committee may otherwise provide in a Stock Right agreement, when the Common
Stock is registered under the 1934 Act, a holder may satisfy such tax
obligations in whole or in part by delivery of shares of Common Stock, including
shares retained from the Stock Right creating the tax obligations, valued at
their fair market value. The Company may, to the extent permitted by law, deduct
such tax obligations from any payment of any kind otherwise due to an
individual.

B. Certificate Registration. The certificate or certificates for the shares as
to which the Stock Right shall be exercised shall be registered in the name of
the Optionee, or, if applicable, the heirs of the Optionee.

C. Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of the shares upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal or state law
with respect to such securities. The Option may not be exercised if the issuance
of shares upon such exercise would constitute a violation of any applicable

 

5



--------------------------------------------------------------------------------

federal or state securities laws or other law or regulations. In addition, no
Option may be exercised unless (i) a registration statement under the Securities
Act of 1933, as amended (the “Securities Act”), shall at the time of exercise of
the Option be in effect with respect to the shares issuable upon exercise of the
Option or (ii) in the opinion of legal counsel to the Company, the shares
issuable upon exercise of the Option may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the Securities
Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISABLE UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO
EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. As a
condition to the exercise of the Option, the Company may require the Optionee to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

D. Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

15. Unvested Share Repurchase Option.

A. Vested Shares and Unvested Shares Defined. The total number of shares
multiplied by the Vesting Ratio as set forth in the Stock Right agreement are
“Vested Shares.” For purposes of this paragraph 15, the “Unvested Shares” are
the number of shares acquired upon exercise of the Stock Right in excess of the
Vested Shares.

B. Unvested Share Repurchase Option. In the event the Optionee’s employment with
the Company or any Related Corporation is terminated for any reason, with or
without cause, or if the Optionee or the Optionee’s legal representative
attempts to sell, exchange, transfer, pledge, or otherwise dispose of (other
than pursuant to an Ownership Change) any shares acquired upon exercise of the
Option which exceed the Optionee’s Vested Shares, the Company shall have the
right to repurchase the Unvested Shares under the terms and subject to the
conditions set forth in this paragraph 15 (the “Unvested Share Repurchase
Option”).

D. Exercise of Unvested Share Repurchase Option. The Company may exercise the
Unvested Share Repurchase Option by written notice to the Optionee within sixty
(60) days after (i) such termination of employment or (ii) the Company has
received notice of the attempted disposition. If the Company fails to give
notice within such sixty (60)-day period, the Unvested Share Repurchase Option
shall terminate unless the Company and the Optionee have extended the time for
the exercise of the Unvested Share Repurchase Option. The Unvested Share
Repurchase Option must be exercised, if at all, for all of the Unvested Shares,
except as the Company and the Optionee otherwise agree.

E. Payment for Shares and Return of Shares. Payment by the Company to the
Optionee shall be made in cash within thirty (30) days after the date of the
mailing of the written notice of exercise of the Unvested Share Repurchase
Option. For purposes of the foregoing, cancellation of any indebtedness of the
Optionee to any Participating Company shall be treated as payment to the
Optionee in cash to the extent of the unpaid principal-and any accrued interest
canceled. The purchase price per share being repurchased by the Company shall be
an amount equal to the Optionee’s original cost per share, as adjusted pursuant
to paragraph 21. The shares being repurchased shall be delivered to the Company
by the Optionee at the same time as the delivery of the purchase price to the
Optionee.

 

6



--------------------------------------------------------------------------------

F. Assignment of Unvested Share Repurchase Option. The Company shall have the
right to assign the Unvested Share Repurchase Option at any time, whether or not
such option is then exercisable, to one (1) or more persons as may be selected
by the Company.

16. Escrow.

A. Establishment of Escrow. To insure shares subject to the Unvested Share
Repurchase Option will be available for repurchase, the Company may require the
Optionee to deposit the certificate or certificates evidencing the shares which
the Optionee purchases upon exercise of the Option with an escrow agent
designated by the Company. If the Company does not require such deposit as a
condition of exercise of the Option, the Company reserves the right at any time
to require the Optionee to so deposit the certificate or certificates in escrow.
The Company shall bear the expenses of establishing and maintaining the escrow.

B. Delivery of Shares to Optionee. Upon the written request by the Optionee to
the Company, the Company will instruct the agent to deliver to the Optionee as
soon as practicable the shares no longer subject to such Unvested Share
Repurchase Option restrictions.

C. Notices and Payments. In the event the shares held in escrow are subject to
the Company’s exercise of the Unvested Share Repurchase Option, the notices
required to be given to the Optionee shall be given to the escrow agent and any
payment required to be given to the Optionee shall be given to the escrow agent.
Within thirty (30) days after payment by the Company, the escrow agent shall
deliver the shares which the Company has purchased to the Company and shall
deliver the payment received from the Company to the Optionee.

17. Stock Dividends Subject to Option Agreement. If, from time to time, there is
any Adjustment as defined in paragraph 21 or other change in the character or
amount of any of the outstanding stock of the Related Corporation which is
subject to the provisions of this Option then in such event any and all new
substituted or additional securities to which the Optionee is entitled by reason
of the Optionee’s ownership of the shares acquired upon exercise of the Option
shall be immediately subject to the Unvested Share Repurchase Option with the
same force and effect as the shares subject to the Unvested Share Repurchase
Option immediately before such event.

18. Legends. The Company may at any time place legends referencing the Unvested
Share Repurchase Option set forth in paragraph 15 above and any applicable
federal or state securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The Optionee
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to the Option in the
possession of the Optionee in order to effectuate the provisions of this
paragraph. Unless otherwise specified by the Company, legends placed on such
certificates may include, but shall not be limited to, the following:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN UNVESTED SHARE
REPURCHASE OPTION IN FAVOR OF THE CORPORATION OR ITS ASSIGNEE SET FORTH IN AN
AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER, OR SUCH HOLDER’S
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.

 

7



--------------------------------------------------------------------------------

19. Change in Service. The following Provision shall govern the treatment of
Stock Rights granted under this Plan in the event of a Change in Service as
described below.

A. Cessation of Service. Except to the extent otherwise specifically provided in
the documents evidencing the Option, any outstanding Option exercisable for
fully vested shares at the time the Optionee ceases to provide services to the
Company or a Related Corporation as an employee, a non-employee Board member or
a consultant for any reason other than disability, death or misconduct, then the
Optionee will have a period of three (3) months following the date of such
cessation of service during which to exercise each outstanding Option held by
such Optionee.

B. Disability. Should such service terminate by reason of disability, then any
outstanding Option exercisable by the Optionee for fully vested shares at the
time the Optionee ceases to provide services to the Company may be subsequently
exercised by the Optionee during the six (6)-month period following the date of
such cessation of service. However, should such disability be deemed to
constitute permanent disability, then the period during which each outstanding
option for fully vested shares held by the Optionee is to remain exercisable
will be extended by an additional six (6) months so that the exercise period
will be the twelve (12)-month period following the date of the Optionee’s
cessation of service by reason of such permanent disability. The term “Permanent
Disability,” as used in this Plan, means a disability expected to result in
death or that has lasted or can be expected to last for a continuous period of
twelve (12) months or more, as described in Section 22(e)(3) of the Code.

C. Death. Any Option exercisable for fully vested shares by the Optionee at the
time of death may be subsequently exercised by the personal representative of
the Optionee’s estate or by the person or persons to whom the Option is
transferred pursuant to the Optionee’s will or in accordance with the laws of
descent and distribution during the twelve (12)-month period following the date
of the Optionee’s death.

D. Misconduct. Should the Optionee’s service be terminated for misconduct, then
all outstanding Options at the time held by the Optionee will immediately
terminate and cease to be outstanding. The term “Misconduct,” when used in this
Plan, means the commission of any act of fraud, embezzlement or dishonesty by
the Optionee, any unauthorized use or disclosure by such person of confidential
information or trade secrets of the Company (or any Related Corporation), or any
other intentional misconduct by such person adversely affecting the business or
affairs of the Company or any Related Corporation in a material manner. The
foregoing definition shall not be deemed to be inclusive of all the acts or
omissions which the Company or any Related Corporation may consider as grounds
for the dismissal or discharge of any Optionee or other person in the service of
the Company or any Related Corporation.

E. Leave of Absence. For purposes of this paragraph 19, a bona fide leave of
absence (such as those attributable to illness, military obligations or
governmental service) with the written consent of the Committee, or to the
extent required by statute, will not be considered an interruption of service
under the Plan. For the purposes of this paragraph, the leave of absence
provision described

 

8



--------------------------------------------------------------------------------

above shall not apply to a consultant or advisor of the Company or any Related
Corporation. Additionally, with respect to Options that are intended to qualify
as ISOs, the leave of absence permitted under this paragraph shall not exceed
the period of time set forth in Treas. Reg. § 1.421-7(h)(2) or any successor
thereto.

F. Modification of Hours Worked. This Section 19F applies only to Stock Rights
agreements issued on or after November 13, 2000. If an Optionee’s service with
the Company changes such that the number of hours that the Optionee customarily
works is increased or decreased for a period of five months or more, the Vesting
Ratio reflected in the Stock Rights agreement shall be amended in accordance
with the number of hours worked as set forth below. The Vesting Ratio will be
amended upon the Company’s determination that the work schedule change is
expected to last for a period of five months or more. For the purposes of this
Plan, “Full Time” service is defined as customarily working 35 hours or more per
week. “Part Time” service is defined as customarily working 34 hours or fewer
per week.

(i) Full Time to Part Time Service. In the event the Optionee’s customary work
schedule falls below Full Time, the Vesting Ratio reflected in the Stock Rights
agreement will be reduced as follows: (a) if the Optionee customarily works
between 25 and 34 hours per week for a period of five months or more, the
Vesting Ratio in the Optionee’s Stock Rights agreement will be reduced to 75% of
the previous Vesting Ratio, or (b) in the event that the Optionee customarily
works less than 25 hours per week for a period of five months or more, the
Vesting Ratio in the Optionee’s Stock Rights agreement will be reduced to 50% of
the previous Vesting Ratio.

(ii) Decrease in Part Time Service. If the Optionee’s customary work schedule
decreases from between 25 and 34 hours per week to fewer than 25 hours per week,
the Vesting Ratio in the Optionee’s Stock Rights agreement will be decreased to
66% of the previous Vesting Ratio (rounded to the nearest whole or half
percentage).

(iii) Part Time to Full Time Service. In the event the Optionee’s customary work
schedule increases from Part Time to Full Time, the Vesting Ratio reflected in
the Stock Rights agreement will be increased as follows: (a) if the Optionee’s
customary work schedule increases from fewer than 25 hours per week to 35 hours
or more per week, the Vesting Ratio in the Optionee’s Stock Rights agreement
will be increased to 200% of the previous Vesting Ratio, or (b) if the
Optionee’s customary work schedule increases from between 25 and 34 hours per
week to 35 hours or more per week, the Vesting Ratio in the Optionee’s Stock
Rights agreement will be increased to 133% of the previous Vesting Ratio
(rounded to the nearest whole percentage).

(iv) Increase in Part Time Service. If the Optionee’s customary work schedule
increases from fewer than 25 hours per week to between 25 and 34 hours per week,
the Vesting Ratio in the Optionee’s Stock Rights agreement will be increased to
150% of the previous Vesting Ratio.

20. Assignability. No Option shall be assignable or transferable by the Optionee
except by will or by the laws of descent and distribution. During the lifetime
of the Optionee each Option may be exercised only by the Optionee.

 

9



--------------------------------------------------------------------------------

21. Adjustments. Upon the occurrence of any of the following events, an
Optionee’s rights with respect to Options granted hereunder will be adjusted as
hereinafter provided, unless otherwise specifically provided in the written
agreement between the Optionee and the Company relating to such Option.

A. Recapitalization. If any change is made to the Common Stock issuable under
the Plan by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without receipt of consideration, then
appropriate adjustments shall be made to (i) the maximum number and/or class of
securities to issuable under the Plan, (ii) the number and/or class of
securities and, if applicable, price per share in effect under each outstanding
Stock Right under the Plan and (iii) the maximum number of shares issuable to
one individual pursuant to paragraph 4.

B. Transfer of Control and Other Transactions. A “Transfer of Control” will be
deemed to have occurred in the event any of the following occurs with respect to
the Company (which for this purpose includes a successor whose stock is issued
under the Plan):

(i) the direct or indirect sale or exchange by the stockholders in a single
transaction or a series of transactions of the Company of all or substantially
all of the stock of the Company where the stockholders of the Company
immediately before such sale or exchange do not retain, directly or indirectly
and in substantially the same proportion, beneficial interest in voting stock of
the Company or surviving entity representing at least a majority of the voting
power of all voting stock of the Company;

(ii) a merger, consolidation, reorganization or similar transaction in which the
stockholders of the Company immediately before such merger do not retain,
directly or indirectly and in substantially the same proportion, beneficial
interest in the voting stock of the surviving entity representing a majority of
the voting power of all voting stock; or

(iii) the sale, exchange or transfer (including, without limitation, pursuant to
a liquidation or dissolution) of all or substantially all of the Company’s
assets (other than a sale, exchange, or transfer to one (1) or more corporations
where the stockholders of the Company immediately before such sale, exchange, or
transfer retain, directly or indirectly and in substantially the same
proportion, beneficial interest in voting stock of the corporation(s) to which
the assets were transferred) representing at least a majority of the combined
voting power of all voting stock of such entity.

In the event of any Transfer of Control, each outstanding Option, shall
automatically accelerate so that each such Option shall, immediately prior to
the effective date of the Transfer of Control, become fully exercisable with
respect to the total number of shares of Common Stock at the time subject to
such Option and may be exercised for any or all of those shares as fully vested
shares of Common Stock, subject to the consummation of the Transfer of Control.
Notwithstanding the foregoing, an Option shall not so accelerate if and to the
extent: (i) such Option is assumed or otherwise continued in full force or
effect by the successor corporation (or parent thereof) pursuant to the terms of
the Transfer of Control, (ii) such Option is replaced with a cash incentive
program of the successor corporation which preserves the spread existing at the
time of the Transfer of Control on the shares of Common Stock for which the
Option is not otherwise at that time exercisable and provides for subsequent
payout in accordance with the same vesting schedule applicable to those option
shares or (iii) the acceleration of such Option is subject to other limitations
imposed by the

 

10



--------------------------------------------------------------------------------

Committee at the time of the Option grant. All outstanding repurchase rights
outstanding on Common Stock previously issued under the Plan will also terminate
automatically, and such shares will immediately vest in full, immediately before
a Transfer of Control, except to the extent: (i) those repurchase rights are
assigned to the successor corporation (or parent thereof) or otherwise continue
in full force and effect pursuant to the terms of the Transfer of Control or
(ii) such accelerated vesting is precluded by other limitations imposed by the
Committee at the time the repurchase right is issued.

Notwithstanding the foregoing, the number of Vested Shares shall, immediately
prior to the Transfer of Control, be increased by the number of Shares that
would have become Vested Shares on the date twelve months after the consummation
of the Transfer of Control, provided that if the Optionee has been employed by
the Company for less than twelve months immediately prior to the Transfer of
Control, the number of additional Shares that are Vested Shares shall be
increased by the number of Shares that would have become Vested Shares on the
date six months after the consummation of the Transfer of Control.

If, following the Transfer of Control, the successor corporation (or parent
thereof) terminates the employment of the Optionee without Cause, upon such
termination all of the Shares shall become Vested Shares. “Cause” for this
purpose shall mean the willful engaging by the Optionee in illegal conduct or
gross misconduct which is materially injurious to the successor corporation (or
parent thereof).

C. Modification of ISOs. Notwithstanding the foregoing, any adjustments made
pursuant to subparagraphs A, B or C with respect to ISOs shall be made in a
manner intended to avoid any adverse tax consequences for the holders of such
ISOs. If the Committee determines that such adjustments made with respect to
ISOs would constitute a modification, extension, or renewal (as those terms are
defined in Section 424 of the Code) of such ISOs, it may refrain from making
such adjustments.

D. Acceleration of Vesting. The Committee shall have the right to accelerate the
Vesting Ratio as defined in the Stock Rights Agreement of any installment of any
Stock Right; provided that the Committee shall not, without the consent of an
Optionee, accelerate the permitted exercise date of any installment of any
Option granted to any employee as an ISO (and not previously converted into a
Non-Qualified Option pursuant to this paragraph 21 if such acceleration would
adversely affect the Optionee’s rights thereunder.

E. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Board shall upon written notice to the Optionee,
provide that all then unexercised Options will (i) become exercisable in full as
of a specified time at least 10 business days prior to the effective date of
such liquidation or dissolution and (ii) terminate effective upon such
liquidation or dissolution, except to the extent exercised before such effective
date. The Board may specify the effect of a liquidation or dissolution on any
Awards or Purchases granted under the Plan at the time of the grant of such
Award or Purchase.

F. Issuances of Securities. Except as expressly provided herein, no issuance by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares subject to Options.
No adjustments shall be made for dividends paid in cash or in property other
than securities of the Company.

 

11



--------------------------------------------------------------------------------

G. Adjustments. Upon the happening of any of the events described in
subparagraphs A or B above, the class and aggregate number of shares set forth
in paragraph 4 hereof that are subject to Stock Rights which previously have
been or subsequently may be granted under the Plan (including outstanding
Options incorporated into this Plan from the Predecessor Plan) will also be
appropriately adjusted to reflect the events described in such subparagraphs.
The Committee or the Successor Board shall determine the specific adjustments to
be made under this paragraph 21 and, subject to paragraph 2, its determination
shall be conclusive.

If any person owning restricted Common Stock obtained by exercise of a Stock
Right made hereunder receives shares or securities or cash in connection with a
corporate transaction described in subparagraphs A, B or C above as a result of
owning such restricted Common Stock, such shares or securities or cash shall be
subject to all of the conditions and restrictions applicable to the restricted
Common Stock with respect to which such shares or securities or cash were
issued, unless otherwise determined by the Committee.

22. Term and Amendment of Plan. The Plan will expire on the tenth anniversary of
the Effective Date (except as to Options outstanding on that date). Subject to
the provisions of paragraph 5 above, Stock Rights other than Options intended to
qualify as performance-based compensation under Section 162(m) of the Code may
be granted under the Plan before the date of stockholder approval of the Plan.
The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects. However, no such amendment or
modification may adversely affect the rights and obligations with respect to
Stock Rights at the time outstanding under the Plan unless the grantee consents
to such amendment or modification. In addition, certain amendments may, as
determined by the Board in its sole discretion, require stockholder approval
pursuant to applicable laws or regulations.

Stock Rights other than Options intended to qualify as performance-based
compensation under Section 162(m) of the Code may be granted under the Plan in
excess of the number of shares then available for issuance under the Plan,
provided that any excess shares actually issued shall be held in escrow until
there is obtained stockholder approval of an amendment sufficiently increasing
the number of shares of Common Stock available for issuance under the Plan. If
such stockholder approval is not obtained within twelve (12) months after the
date the first such excess issuances are made, then (i) any unexercised Options
granted on the basis of such excess shares shall terminate and cease to be
outstanding and (ii) the Company shall promptly refund to the holders of any
such Stock Rights the exercise or purchase price paid for any excess shares
issued under the Plan and held in escrow, together with interest (at the
applicable Short Term Federal Rate) for the period the shares were held in
escrow, and such shares shall thereupon be automatically cancelled and cease to
be outstanding.

23. Non-U.S. Employees. Notwithstanding anything in the Plan to the contrary,
with respect to any employee who is resident outside of the United States, the
Committee may, in its sole discretion, amend the terms of the Plan in order to
conform such terms with the requirements of local law or to meet the objectives
of the Plan; provided, however, that this Section 23 shall not authorize the
Committee to amend the provisions of Section 4 hereof. The Committee may, where
appropriate, establish one or more sub-plans for this purpose.

 

12



--------------------------------------------------------------------------------

24. Application of Funds. The proceeds received by the Company from the sale of
shares pursuant to Options granted and Purchases authorized under the Plan shall
be used for general corporate purposes.

25. Governmental Regulation. The Company’s obligation to sell and deliver shares
of the Common Stock under this Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such shares.

26. Notice to Company of Disqualifying Disposition. Each employee who receives
an ISO must agree to notify the Company in writing immediately after the
employee makes a Disqualifying Disposition of any Common Stock acquired pursuant
to the exercise of an ISO. A Disqualifying Disposition is any disposition
(including any sale) of such Common Stock before the later of (a) two years
after the date the employee was granted the ISO or (b) one year after the date
the employee acquired Common Stock by exercising the ISO. If the employee has
died before such stock is sold, these holding period requirements do not apply
and no Disqualifying Disposition can occur thereafter.

27. Governing Law. The validity and construction of the Plan and the instruments
evidencing Stock Rights shall be governed by the laws of the State of Delaware,
or the laws of any other jurisdiction in which the Company or its successors in
interest may be organized.

28. No Employment/Service Rights. Nothing in the Plan confers upon the grantee
of a Stock Right any right to continue in service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company or any Related Corporation or of the grantee, which rights are hereby
expressly reserved by each, to terminate such person’s service at any time for
any reason, with or without cause.

 

13



--------------------------------------------------------------------------------

Register of Amendments to the Plan

 

Paragraph No. and Change

  

Date of
Board Approval

  

Date of

Stockholder Approval

Plan Adopted

   August 17, 1999    September 20, 1999 ¶4 Increase number of shares allocated
for annual increase to Plan reserve from 3,000,000 to 9,000,000 pursuant to a
three-for-one stock split effective February 11, 2000.    January 26, 2000   
N/A ¶4 Increase maximum number of shares grantable to any individual employee in
a calendar year from 500,000 to 1,500,000 pursuant to a three-for-one stock
split effective February 11, 2000.    January 26, 2000    N/A ¶23 Enable
Committee to amend or vary the terms of the Plan in order to implement the Plan
in Non-U.S. jurisdictions.    February 16, 2000    N/A ¶4 Increase number of
shares reserved for issuance under the Plan by 25,000,000.    October 12, 2000
   December 14, 2000 ¶4 Increase number of shares allocated for annual increase
to Plan reserve from 9,000,000 to 18,000,000.    October 12, 2000   
December 14, 2000 ¶19 Modification of vesting terms for changes in employee work
schedules    November 13, 2000    N/A ¶9 Modification to definition of Fair
Market Value    September 12, 2007    N/A

 

14